  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIMOTHY TOWNSEND,              )
                               )
     Plaintiff,                )
                               )        CIVIL ACTION NO.
     v.                        )          2:17cv218-MHT
                               )               (WO)
WIN-HOLT EQUIPMENT             )
CORPORATION,                   )
                               )
     Defendant.                )


WAL-MART ASSOCIATES, INC., )
                           )
     Intervenor Plaintiff, )
                           )            CIVIL ACTION NO.
     v.                    )              2:17cv218-MHT
                           )                   (WO)
WIN-HOLT EQUIPMENT         )
CORPORATION,               )
                           )
     Intervenor Defendant. )

                           JUDGMENT

    Pursuant   to    the   joint   stipulation   of   dismissal

(doc. no. 61), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with each party to bear its own

costs.
    All pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 17th day of October, 2018.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
